Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, replace ::pyrolysis time 40s:: with “pyrolysis time of 40s”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed. The prior art does not teach, “feeding said sample in a tube of a pyrolyzer if said sample satisfies the pre-defined condition; analyzing, said sample in said pyrolyzer, by heating said sample in a step-wise manner at a pre-specified pyrolysis temperature between 300°C and 800°C in pre-specified pyrolysis steps of 50°C and for pre-specified pyrolysis time of 40s; converting pyrolysis conditions (pyrolysis temperature and pyrolysis time) at each step, into equivalent maturity in terms of calculated vitrinite reflectance.” US20160341707 to Inan teaches many limitations of the present invention as it is also uses pyrolysis to determine hydrocarbon characteristics including maturity using vitrinite reflectance, and temperature steps during pyrolysis (see Fig. 3 and [0024]) with the steps being 50 degrees apart. However, during the steps the present invention differs because the temperature is held at a finite time at a temperature, which is contract to the temperature/time relationship shown in Fig. 3 of Inan.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852